
	
		II
		112th CONGRESS
		1st Session
		S. 148
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Vitter (for himself,
			 Mr. Grassley, Mr. Ensign, Mr.
			 Burr, Mr. Johanns, and
			 Mr. Enzi) introduced the following bill;
			 which was read twice and referred to the Committee on Homeland Security and Governmental
			 Affairs
		
		A BILL
		To repeal the provision of law that provides automatic
		  pay adjustments for Members of Congress.
	
	
		1.Elimination of automatic pay
			 adjustments for Members of Congress
			(a)In
			 generalParagraph (2) of section 601(a) of the Legislative
			 Reorganization Act of 1946 (2 U.S.C. 31) is repealed.
			(b)Technical and
			 conforming amendmentsSection 601(a)(1) of such Act is
			 amended—
				(1)by striking
			 (a)(1) and inserting (a);
				(2)by redesignating
			 subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively;
			 and
				(3)by striking
			 as adjusted by paragraph (2) of this subsection and inserting
			 adjusted as provided by law.
				(c)Effective
			 dateThis section shall take effect on December 31, 2012.
			
